Exhibit 10.3

 

[g258601kii001.jpg]

 

 

November 8, 2007

 

Behringer Advisors LP

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

 

Re:                               Waiver of Asset Management Fees

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Advisory Agreement,
dated as of December 29, 2006 (the “Advisory Agreement”), by and between
Behringer Harvard REIT I, Inc., a Maryland corporation (the “Company”), and
Behringer Advisors, LLC, a Texas limited liability company (the “Advisor”).
Capitalized terms used herein but not defined herein shall have the meanings set
forth in the Advisory Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Advisor hereby agree as follows:

 

1.                                       Waiver of Asset Management Fees.
Notwithstanding anything to the contrary contained in the Advisory Agreement,
the Advisor, on behalf of itself and its Affiliates, and its and their
respective successors and assigns, hereby waives and forever releases and
discharges the Company from its obligation to pay an aggregate of $1,000,000 of
the Asset Management Fees to the Advisor, as provided in Section 3.01(a) of the
Advisory Agreement, that would otherwise become due and payable during the
Company’s fiscal quarter beginning on July 1, 2007 and ending on September 30,
2007.

 

2.                                       Ratification; Effect on Advisory
Agreement.

 

(a)                                  Ratification. The Advisory Agreement, as
amended by this letter agreement, shall remain in full force and effect and is
hereby ratified and confirmed in all respects.

 

(b)                                 Effect on the Advisory Agreement. On and
after the date hereof, each reference in the Advisory Agreement to “this
Agreement,” “herein,” “hereof,” “hereunder,” or words of similar import shall
mean and be a reference to the Advisory Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

3.                                       Miscellaneous.

 

(a)                                  Governing Law; Venue. This letter agreement
and the legal relations between the parties hereto shall be construed and
interpreted in accordance with the internal laws of the State of Texas without
giving effect to its conflicts of law principles, and venue for any action
brought with respect to any claims arising out of this letter agreement shall be
brought exclusively in Dallas County, Texas.

 

(b)                                 Modification. This letter agreement shall
not be changed, modified, or amended, in whole or in part, except by an
instrument in writing signed by both parties hereto, or their respective
successors or assignees.

 

(c)                                  Headings. The titles and headings of the
sections and subsections contained in this letter agreement are for convenience
only, and they neither form a part of this letter agreement nor are they to be
used in the construction or interpretation hereof.

 

(d)                                 Severability. The provisions of this letter
agreement are independent of and severable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

(e)                                  Counterparts. This letter agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This letter agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. This letter agreement, to the extent signed and delivered by
means of electronic mail or a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were an original signed version
thereof delivered in person. No party hereto shall raise the use of electronic
mail or a facsimile machine to deliver a signature or the fact that any
signature was transmitted or communicated through the use of electronic mail or
a facsimile machine as a defense to the formation or enforceability of a
contract and each party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

Very truly yours,

 

 

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

 

Name:

  Gerald J. Reihsen, III

 

 

Title:

  Executive Vice President – Corporate

 

 

 Development & Legal

 

 

 

 

 

 

 

Acknowledged and agreed, as of

 

 

the date first written above:

 

 

 

 

 

BEHRINGER ADVISORS LLC

 

 

 

 

 

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

 

 

Name:

  Gerald J. Reihsen, III

 

 

 

Title:

  Executive Vice President – Corporate

 

 

 

 Development & Legal

 

 

 

 

--------------------------------------------------------------------------------